Citation Nr: 0023654	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-16 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased disability evaluation for post 
traumatic stress disorder (PTSD), initially evaluated as 
30 percent disabling prior to October 5th, 1998 and 
currently evaluated as 70 percent disabling.

2. Entitlement to a temporary total disability evaluation for 
PTSD based upon a period of hospitalization from October 
5th to November 13, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from December 1968 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that it has recharacterized the issue of 
entitlement to an increased rating for PTSD in order to 
comply with the recent opinion by the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court"), in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that "the RO had 
mistakenly treated the issue as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a Statement of the 
Case.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability 
rating, rather than as a disagreement with the original 
rating awarded for this condition.  However, the RO's May 
1998, Statement of the Case, and April 1999, Supplemental 
Statement of the Case provided the appellant with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluation for PTSD.  In addition, the 
appellant's pleadings herein clearly indicate that he is 
aware that his appeal involves the RO's assignment of the 
initial disability evaluation.  Consequently, the Board sees 
no prejudice to the appellant in recharacterizing the issue 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluation assigned to PTSD.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the record reflects that the appellant has 
submitted a claim for an earlier effective date for the 
assignment of the 70 percent disability evaluation for PTSD.  
However, in view of the above Fenderson protocol and the 
continuing nature of the appeal from the date of his original 
claim, the claim for an earlier effective date for the 70 
percent rating is essentially considered within the 
adjudication of the claim for an increased rating since the 
effective date of his original grant of service connection, 
July 2nd, 1997.

FINDINGS OF FACT

1. The appellant's PTSD prior to October 5th, 1998, was 
manifested by difficulty with anger and frustration, 
marked impairment in his ability to respond to work 
pressure, and complaints of intrusive thoughts of Vietnam 
on a daily basis, rare flashbacks, hypervigilence and 
exaggerated startle response and a Global Assessment of 
Functioning (GAF) score of 70.

2. On VA hospitalization from October 5th, to November 13th, 
1998, the appellant's PTSD was noted to cause significant 
problems in his workplace and that he was functioning at 
the marginal level.  Examination revealed severe anxiety, 
irritability, anger, intrusive thoughts, dysphoria and 
sleep disruption on hospital admission and the GAF score 
was 50.

3. On VA examination in February 1999, the appellant's PTSD 
was manifested by increased intrusive thoughts about his 
combat experiences, frequent nightmares, hypervigilence, 
isolation, increased anxiety, suicidal and homicidal 
ideations without plan, impairment of short-term memory, 
concentration, judgment and abstract thinking, depression, 
and a GAF score of 41.

4. The appellant's PTSD after October 5th, 1998, is productive 
of severe occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships.

5. The appellant's PTSD has not been shown to be productive 
of total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD prior to October 5th, 1998 and in excess of 
70 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic 
Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Disability Evaluation for PTSD

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation for his PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Where the 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation, and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).

Background

Review of the record reveals that the RO granted service 
connection for PTSD in January 1998 and initially assigned a 
10 percent disability evaluation effective from July 2nd, 
1997.  On VA examination in October 1997, the appellant 
reported that he was previously hospitalized in May 1997 for 
suicidal and homicidal complaints.  He reported experiencing 
daily thoughts of Vietnam, nightmares 2 to 3 times per week 
and occasional flashbacks.  Additional symptoms included 
difficulty falling asleep, irritability, hypervigilence and 
exaggerated startle response.  On mental status examination, 
he was alert and oriented and exhibited good eye contact.  
His mood was considered to be "ok" and his affect was 
congruent with his mood.  His orientation, registration, 
attention, calculation, and recall were deemed to be good and 
his speech was regular in rate and rhythm.  His thought 
processes were logical and coherent and there was no flight 
of ideas, looseness of associations, blocking, confusion, or 
muteness.  Thought content was found to be negative for 
auditory or visual hallucinations and there was no thought 
broadcasting, insertion, or control.  There was no evidence 
of delusional thinking and his memory was intact.  The 
diagnosis was PTSD and the GAF score was 70.  The examiner 
commented that the appellant's PTSD was mild in nature.

In May 1998, the RO increased the disability rating to the 30 
percent level effective from July 2nd, 1997.  The RO noted 
that while a vocational evaluation in March 1998 indicated 
that the appellant was markedly impaired in his ability to 
respond to work pressure and that his PTSD symptoms limited 
his ability to remember and to process work procedures, and 
that these symptoms were severe over the past 12 months, the 
record reflected that the appellant's GAF scores were 
consistently 60 to 70 over that time period.  In fact, on 
evaluation in August 1997, the GAF score was noted to be 60 
and the examiner commented that over the past year the GAF 
score was 60.  

In October 1998, the appellant entered a PTSD Day Hospital 
program.  On hospital admission, the GAF score was noted to 
be 50 and 50 over the past year.  It was noted on hospital 
discharge that the appellant reported he had experienced some 
improvement in the degree of anxiety, depression, and anger 
with which he had entered the program.  Psychological testing 
revealed some improvement in scores on anxiety and 
hopelessness; however, anxiety remained in the severe range, 
hopelessness improved from moderate to mild range and 
depression remained in the extremely severe range.

In February 1999, a VA psychiatric examination was conducted.  
The appellant reported that he experienced frequent intrusive 
thoughts and recollections about his combat experiences in 
Vietnam.  He noted that he had frequent nightmares and 
difficulty with sleep.  He indicated that he had a tendency 
to isolate himself and that he avoided crowds, loud noises 
and movies related to combat.  In addition, he stated that he 
had no real friends, an inability to trust others and a loss 
of interest in pleasurable activities.  On mental status 
examination the appellant was considered to look his stated 
age and was cooperative during the interview.  His thought 
processes and thought content appeared to be within normal 
limits and he denied current delusions and hallucinations.  
He admitted to suicidal and homicidal thoughts and ideation 
with no current plan or intent.  He was noted to be able to 
maintain minimal personal hygiene and meet the basic 
requirements of daily living.  He was fully oriented and 
long-term memory was intact; however, short-term memory, 
concentration, judgment, and abstract thinking were severely 
impaired.  His speech was slow, mood was severely depressed 
and affect was flat.  It was further noted that the appellant 
experienced chronic sleep impairment.  The examiner indicated 
that the appellant continued to struggle with his PTSD 
symptoms and that they appeared to be frequent and severe in 
nature with no real periods of remission within the past 12 
months.  It was further noted that the appellant was capable 
of managing his benefit payments.  The diagnosis was PTSD, 
chronic, severe and the GAF was noted to be 41.  The examiner 
commented that the appellant had severe social and 
occupational impairment due to his PTSD and that he could not 
establish or maintain effective social and occupational 
relationships.  The appellant was not capable of handling 
stressful circumstances and although he continued to work on 
a full-time basis, the examiner indicated that the appellant 
had never fully adjusted to the workplace environment due to 
his service-connected psychiatric disability.

In March 1999, the RO increased the appellant's disability 
evaluation for PTSD to the 70 percent level effective from 
October 5th, 1998.  The 70 percent rating has been carried 
forward to the present appeal.

Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1).  The statement must be adequate to 
enable a claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review by the 
United States Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4.  

After careful review of the evidence of record, the 
appellant's contentions and consideration of the applicable 
rating criteria, the Board concludes that entitlement to an 
increased disability evaluation for the periods in question 
for PTSD is not warranted.

Prior to October 5th, 1998, the appellant's PTSD was rated at 
the 30 percent level.  Pursuant to Diagnostic Code 9411, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often, chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The record reflects that on 
mental status examination during "Day" hospitalization in 
August 1997, the appellant's PTSD was considered to be mild 
to moderate in nature and his GAF score was 60 and was 
considered to have been 60 for the past year.  The Board 
notes that a GAF score of 60 is reflective of moderate 
symptoms with moderate difficulty in social or occupational 
functioning.  Several months later, on VA psychiatric 
examination in October 1997, as summarized above, no 
significant increase in the appellant's PTSD symptomatology 
was shown, in fact, according to the overall examination, the 
appellant's PTSD symptomatology improved and a GAF score of 
70 was assigned, reflective of some mild symptoms such as 
depressed mood and mild insomnia or some difficulty in social 
or occupational functioning.  The examiner further commented 
that the appellant's PTSD was mild in nature.  In view of 
these findings and the lack of any additional evidence to 
establish that the appellant's PTSD was of greater severity 
than documented above during the time period from July 2nd, 
1997 to October 5th, 1998, the Board concludes that the 30 
percent rating is appropriate for the identified mild to 
moderate PTSD disability.

With respect to a disability evaluation in excess of 70 
percent from October 5th, 1998, the Board notes that to 
establish entitlement to a 100 percent evaluation under Code 
9411, there must be total occupational and social impairment 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names or close relative, own occupation, or 
own name.  

While the appellant's PTSD symptomatology was noted to have 
increased in severity on VA "Day" hospitalization from 
October 5th, to November 13th, 1998, it was further noted that 
during hospitalization, the appellant participated in all 
activities and indicated upon completion of the program that 
he felt he had experienced some improvement over the degree 
of anxiety, depression, and anger with which he had entered 
the program.  It was further noted that final testing prior 
to discharge revealed some improvement in scores on anxiety 
and hopelessness, although the depression score increased 
slightly.  However, the scores for anxiety and depression 
were noted to remain in the severe and extremely severe 
range, respectively.  Significantly, the GAF scores on 
admission and discharge were 50, representative of serious 
symptoms with serious impairment in social and occupational 
functioning.  Subsequently, on VA examination in February 
1999, the appellant's PTSD symptomatology was again 
identified to be severe in nature and a GAF score of 41 was 
noted.  While this score is at the low end of the scale for 
serious symptoms including serious impairment in social and 
occupational functioning, there has been no evidence to 
establish that the appellant has impairment in reality 
testing with symptoms such as illogical, obscure or 
irrelevant speech.  In fact, on mental status examination the 
appellant's thought processes and content appeared to be 
within normal limits.  He denied current delusions or 
hallucinations and he was fully oriented.  Although he was 
noted to continue to struggle with all of the major symptoms 
of his PTSD which appear to be frequent and severe in nature 
with no real periods of remission during the last 12 months, 
the appellant was further noted to continue to work full-
time.

In evaluating the appellant's claim for a 100 percent rating 
for PTSD, the Board notes that pursuant to 38 C.F.R. § 4.126, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Furthermore, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Taking the above into 
consideration, the Board concludes that entitlement to a 100 
percent evaluation is not warranted.  While the severe nature 
of the appellant's PTSD is acknowledged, and is deemed to be 
appropriately evaluated at the 70 percent level, the nature 
and extent of his symptomatology as documented within the 
competent evidence of record does not meet the criteria for a 
total evaluation.  There simply is no evidence to establish 
the presence of symptoms identified under Code 9411 to 
support the presence of total occupational and social 
impairment due to the PTSD.  The appellant's thought 
processes and ability to communicate have been shown to be 
essentially normal.  There is no evidence of persistent 
delusions or hallucinations or grossly inappropriate 
behavior.  While he has reported occasional suicidal and 
homicidal ideation, he has consistently noted no current plan 
or intent with regard to these ideas.  Furthermore, he has 
been shown to be capable of performing activities of daily 
living including maintenance of minimal personal hygiene and 
there have been no significant findings of disorientation to 
time or place, or memory loss.

Accordingly, in view of the above, entitlement to a 100 
percent evaluation is not warranted.  In reaching this 
conclusion, the Board has carefully considered the 
appellant's statements and contentions in support of his 
claim; however, these assertions are found to be outweighed 
by the objective findings of record which fail to support a 
total disability evaluation on the basis of the documented 
PTSD symptomatology.



ORDER

A disability evaluation in excess of 30 percent prior to 
October 5th, 1998 and in excess of 70 percent thereafter is 
denied.


REMAND

The record reflects that the appellant has submitted a claim 
for a temporary total disability evaluation on the basis of a 
period of VA hospitalization from October 5th, to November 
13th, 1998 pursuant to 38 C.F.R. § 4.29.  In December 1998, 
the RO denied the appellant's claim and indicated that the 
nature of the hospitalization was such that he was not 
considered an inpatient and was not required to be housed in 
a VA domiciliary.  However, the appellant contends that he 
has been hospitalized in similar circumstances in the past 
and has received temporary total benefits for those 
hospitalizations.  He further indicated that he lives in 
Huntsville and that he entered the six week program in 
Tuscaloosa, approximately 150 miles from his home.  He 
suggested that he was, in fact, housed at the VA medical 
center during this period of treatment.  Unfortunately, the 
record is unclear as to the exact circumstances surrounding 
the appellant's period of hospitalization.  There is no 
indication within the evidence as to whether the appellant 
was required to be housed at a VA facility during his 
participation in the "Day Program."  

Accordingly, in view of the above, and in an effort to 
provide an adequate record upon which to evaluate the 
appellant's claim for a temporary total disability 
evaluation, the Board believes that additional development is 
necessary.  Therefore, this case is REMANDED for the 
following action:

1. The appellant and his representative 
should be provided with an opportunity 
to submit additional evidence and/or 
argument in support of the claim for a 
temporary total disability evaluation.

2. The RO should undertake efforts to 
clarify the nature of the appellant's 
period of hospitalization from October 
5th, to November 13th, 1998.  The VA 
Medical Center at Tuscaloosa should be 
contacted and requested to explain the 
PTSD Day Hospital Program and verify 
whether or not the appellant was 
required to reside at a VA facility 
for the duration of the Program.

3. The RO should undertake efforts to 
confirm the appellant was absent from 
work during the period of 
hospitalization from October 5th, to 
November 13th, 1998.  

4. Upon completion of the above, the RO 
should readjudicate the appellant's 
claim and provide specific reasons and 
bases for their decision addressing 
the above development.

If the benefit remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review, if in order.  
The appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



